Citation Nr: 1729037	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  09-23 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an extension of a temporary total evaluation beyond January 31, 2008, based on the need for convalescence following surgery associated with the service-connected anterior cruciate ligament laxity of the left knee, status post patella dislocation on July 26, 2007.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran later testified at a hearing conducted by a Veterans Law Judge in February 2016.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In May 2016, the Board found that the Veteran's left knee surgery required convalescence for a period of six months and granted a temporary total rating through January 31, 2008.  The issue of entitlement to a temporary total rating based on convalescence beyond January 31, 2008, was remanded for additional development.  The case is once again before the Board. 

The Veterans Law Judge who conducted the February 2016 hearing has retired.  Correspondence was sent to the Veteran in May 2017 inquiring whether she desired a new Board hearing in conjunction with this appeal.  The letter informed the Veteran that if she did not respond within 30 days from the date of the letter, the Board would assume that she did not want another hearing.  As the Veteran did not respond, the Board will proceed accordingly.





FINDING OF FACT

On July 26, 2007, the Veteran underwent left knee arthroscopy and partial medial meniscectomy and a temporary total rating is in effect through January 31, 2008; however, there is no evidence that the surgery resulted in severe post-operative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or immobilization by cast, without surgery, of one major joint or more beyond January 31, 2008. 


CONCLUSION OF LAW

The criteria for a temporary total rating beyond January 31, 2008, based on the need for convalescence following surgery for a service-connected disability have not been met.  38 U.S.C. § 1155 (2014); 38 C.F.R. § 4.30 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (2014); 38 C.F.R. § 3.159 (2016). 

Regarding VA's duty to notify, an April 2008 pre-adjudication letter notified the Veteran of the information and evidence needed to substantiate her claim and of her and VA's respective duties for obtaining evidence.  Accordingly, VA satisfied its duty to notify. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, and lay statements. 

As noted, the Veteran's claim was remanded for additional development in May 2016.  Specifically, the Veteran's claim was remanded for the appropriate Veterans Service Center Manager to consider whether entitlement to a temporary total rating due to convalescence was warranted for a period beyond six months.  

Following the Board's remand, in a December 2016 administrative decision, a Veterans Service Center Manager determined that an extension of convalescence beyond six months was not warranted.  Thus, a review of the record reveals that there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran was afforded a hearing with a Veterans Law Judge in February 2016.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim. 

II.  Law and Regulations 

A temporary total disability rating of 100 percent will be assigned from the date of hospital admission and continue for a period of one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative rituals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  

An extension of one, two, or three months of a temporary total disability rating may be granted based on the factors enumerated above.  38 C.F.R. § 4.30(b)(1).  Extensions of one to six months beyond the initial six-month temporary total disability rating may be made upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(2).

"Convalescence" is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  See Felden v. West, 11 Vet. App. 427, 430 (1998) (defining "recovery" as "the act of regaining or returning toward a normal or healthy state").  The purpose of a temporary total evaluation is to aid a claimant during the immediate post-surgical period when she or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  38 C.F.R. § 4.30.  Notations in the medical record as to the claimant's incapacity to work after surgery must be taken into account in the evaluation.  Id.; see Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden, 11 Vet. App. at 430.

III.  Analysis

The Veteran underwent left knee arthroscopy and partial medial meniscectomy on July 26, 2007.  In the June 2008 rating decision, a temporary total evaluation based on surgery necessitating convalescence was assigned from July 26, 2007, the date of the surgery, to August 31, 2007.  In May 2016, the Board extended the temporary total rating to a period of six months, ending on January 31, 2008.

In her Notice of Disagreement, the Veteran argued that her period of convalescence should be extended because she was not able to return to work for eight months following her surgery, and the temporary total evaluation should cover this period.  During her February 2016 hearing, the Veteran argued that she received treatment for her knee until March 2008, and was on bed rest for "that entire time."  Hearing Transcript, pg. 4.  

In support of her claim, the Veteran submitted an August 2009 letter from K.C., D.O.  In this letter, Dr. K.C. indicated that the Veteran's underlying antiphospholipid syndrome, in conjunction with the orthopedic surgery and immobility lead to deep venous thrombosis.  It was noted the Veteran had trouble bearing weight because of the deep venous thrombosis, which lead to mobility issues that complicated her recovery from knee surgery.  Dr. K.C. stated that the Veteran used crutches a few months after her surgery, but did not recall the exact date when she stopped using crutches.  The letter also indicates that the Veteran was released to part-time work in January 2008, though in this instance, the Veteran did not return to work but instead went back to school.  

During the February 2016 hearing, the Veteran testified that she attempted to return to work in January 2008 but her knee was too painful.  See Hearing Transcript, pg. 6.  She indicated that she was on drug therapy until March 2008 and "wasn't even able to work part-time at that point either."  Id.  The Veteran stated that she was "convalescent in bed" until March 2008 and would attempt to obtain an opinion from Dr. K.C. demonstrating as much.  Id.

Contrary to the Veteran's assertions, the record indicates that she was not on bed rest between January 2008 and March 2008.  Multiple VA treatment records between August 2007 and May 2008 show that the Veteran was routinely leaving her home.  In fact, a February 2008 VA sleep consult notes that the Veteran was a student attending classes four days a week.  

Although the exact date the Veteran stopped using crutches is unknown, the Veteran's VA treatment records contain multiple chiropractic treatment records which document that her gait was normal.  See, e.g., January 28, 2008 Chiropractic Treatment Record.  If the Veteran had been using crutches for ambulation, these records would have noted that regular weight-bearing was prohibited and that the Veteran ambulated with an altered gait due to her crutches.  See generally, Fountain v. McDonald, 27 Vet. App. 258, 272 (2015) ("[T]he Board must first establish a proper foundation for drawing inferences against a claimant from an absence of documentation."); Horn v. Shinseki, 25 Vet. App. 231, 239 n.7 (2012) (recognizing that the absence of evidence cannot be substantive negative evidence without "a proper foundation . . . to demonstrate that such silence has a tendency to prove or disprove a relevant fact.").

During her Board hearing, the Veteran recognized that Dr. K.C. indicated that she could return to work in January 2008 but she argued that she was unable to return to work until sometime after March 2008.  See Hearing Transcript, pages 5-6.  Although the Veteran reported that she would obtain a statement from a physician describing how she required additional convalescence and was unable to return to work until March 2008, no such documentation has been received. 

The Board has considered the Veteran's contentions regarding the status of her knee post-surgery.  The Veteran is competent to provide evidence about her disability; for example, she is competent to describe symptoms including pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, she is not competent to provide evidence pertaining to the medical details of convalescence post-surgery, as this is a complex medical issue which requires the application of knowledge beyond the realm of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno, supra at 469-470.  Competent evidence concerning the nature and extent of the Veteran's period of convalescence was provided in the medical evidence of record; namely, her treatment records and the August 2009 letter from Dr. K.C.  Thus, the lay evidence is outweighed by the competent medical evidence that evaluates the extent of her left disability following surgery.

Therefore, as the competent and probative evidence shows that the Veteran did not require convalescence beyond January 31, 2008, for her anterior cruciate ligament laxity of the left knee, status post patella dislocation, an extension of the temporary total rating is not warranted. 

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to an extension of a temporary total evaluation beyond January 31, 2008, based on the need for convalescence following surgery associated with the service-connected anterior cruciate ligament laxity of the left knee, status post patella dislocation, is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


